 IntheMatter of THESTANDARDOILCOMPANY OF OHIOandINTER-NATIONAL ASSOCIATION OF MACHINISTSCase No. 9-R-2100.-Decided May 27, 1946Messrs. James R. TritschlerandT G Shirrcffs,of Cleveland, Ohio,for the Company.Mr. D. J. Omer,of Cincinnati, Ohio, for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed byInternationalAssociation of Machinists,herein called the Union,allegingthat a question affecting commerce hadarisen concerningthe representation of employees of The Standard OilCompany of Ohio, Cincinnati, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Harold Weston, Trial Examiner. The hearingwas held at Cincinnati, Ohio, on April 16, 1946. The Company and theUnion appeared and participated. All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on theissues.The Trial Examiner's rulingsmadeat the hearing are free from prejudicial error and are herebyaffirmed.All partieswere afforded opportunity to file briefswith theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Standard Oil Company of Ohio, an Ohio corporation with itsprincipal office and place of business at Cleveland, Ohio,isengaged68 N. L.R. B., No. 39.320 THE STANDARD OIL COMPANY OF OHIO321through its wholly owned subsidiaries in the production and transporta-tion of crude oil by pipeline and river barge to its various refineries andin the refining and marketing of petroleum and petroleum products.Approximately 95 percent of the raw materials used by the Companyin its business is shipped to the Company from points outside the StateofOhio. In the course of the Company's operations, it maintains andoperates in the State of Ohio various sales divisions, of which only theCincinnati Sales Division is involved in the present proceeding.Ap-proximately 95 percent of the products sold by the Cincinnati Sales Di-vision, and valued in excess of $1,000,000, is obtained from points outsidethe State of Ohio.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalAssociation ofMachinistsisa labor organization, ad-mittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain employees of the Company,until the Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of employees working in the Company's garageof the Cincinnati Sales District, including the working foreman, butexcluding clerical and supervisory employees.The Company contendsthat the bargaining unit should embrace all employees in the OperationsDivision of the Cincinnati Sales District other than clerical and super-visory employees.The unit proposed by the Union comprises 12 em-ployeeswhilethat urged by the Company extends to approximately 110employees and includes,in addition to the garage employees herein con-cerned, various construction mechanics, laborers, retread mechanics, load-ers,drivers,watchmen, and dispatchers. In addition to its main con-tention regarding the scope of the appropriate unit, the Company takesthe position that the working foreman in the garage should be excludedfrom any unit of garage employees.The chief objection of the Company to the proposed unit of garageemployees is based upon the fact that the garage employees, are a small 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup whose activities are integrated with, and whose working condi-tions are substantially similar to, those of other employees in the Opera-tionsDivision of the Cincinnati Sales District.On the other hand, therecord discloses that the garage employees are located in a separatebuilding; that they are under the separate supervision of a garage fore-man and constitute a department apart from the other Operations Divi-sion employees. In addition thereto, it appears that, despite occasionalinterchanges with employees in other groups, the garage employees com-prise an identifiable homogeneous group having substantially differentduties and interests from those of other employees in the OperationsDivision.Moreover, the Union has confined its organization to garageemployees and has not sought to organize the remaining employees oftheOperations Division. In view of the physical and organizationalseparation of the garage employees, the absence of any substantial amount-of interchange between them and other employees, and the limited extentof organization, we are of the opinion that the garage employees aloneconstitute an appropriate unit.'There remains for consideration the question of including the work-ing foreman within the unit. The evidence discloses that the workingforeman spends at least two-thirds of his time performing the sametype of work as that performed by the other mechanics in the garage.The remainder of his time is spent in instructing new employees andtaking charge of the work when the garage foreman is absent. Althoughthe latter is required to be away from the garage about 50 percent ofthe time, during which time the working foreman leads and directs thework of the garage employees, the record establishes that the workingforeman, who continues to work during the absence of the foreman, hasno authority to hire or discharge or otherwise effectively recommendchanges in the status of garage employees. Accordingly, we find that theworking foreman is not a supervisory employee within the meaning ofour usual definition.We shall include him within the unit hereinafterfound appropriate.We find that all garage employees in the Company's Cincinnati SalesDistrict, including the working foreman, but excluding clerical employeesand all supervisory employees with authority to hire, promote, discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theISeeMatter of Gaylord Bros., Inc.,64N. L. R. B. 1350; see alsoMatter of New YorkButchers Dressed Meat Company, Dlvulon of Armour and Company,67 N. L. R. B. 1010. THE STANDARD OIL COMPANY OF OHIO323appropriate unit who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tatives for the purposes of collective bargaining with The Standard OilCompany of Ohio, Cincinnati, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by International Association of Machinists, for thepurposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.696966-46-22